                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )              Case No. 20-40003-01-DDC
                                             )
ADRIAN VARGAS-RAMIREZ,                       )
                                             )
                      Defendant.             )

                                 MEMORANDUM AND ORDER

       This matter comes before the court on plaintiff United States of America’s motion for

pretrial detention. (ECF No. 11.) The court took the Government’s motion under advisement and

allowed the parties an opportunity to submit additional briefing relating to the impact of a U.S.

Immigration and Customs Enforcement Agency (“ICE”) detainer on the detention analysis. (ECF

No. 12.) For the reasons discussed below, the motion is granted in part and taken under advisement

in part.    Specifically, although the Government moved for detention under 18 U.S.C. §

3142(f)(1)(C) and (e)(3)(A), the court must first consider the motion as one for temporary

detention under § 3142(d). Construed as such, the court grants the Government’s motion for

detention under § 3142(d) and takes the remainder of the motion under advisement. If the

Department of Homeland Security/ICE does not take Mr. Vargas-Ramirez into custody during the

ten-day period in § 3142(d), the court will consider whether pretrial detention is warranted under

§ 3142(f)(1)(C) and (e)(3)(A).

I.     BACKGROUND

       Mr. Vargas-Ramirez is a citizen of Mexico who has been charged with one count of

possession with the intent to distribute 500 grams or more of methamphetamine in violation of 21

U.S.C. § 841(a)(1). The court originally scheduled a detention hearing for Mr. Vargas-Ramirez
on January 23, 2020, which was continued to January 27 at his request. (ECF Nos. 5 & 8.) On

January 27, the Government first informed defense counsel that Mr. Vargas-Ramirez was subject

to an ICE detainer. Mr. Vargas-Ramirez then requested a second continuance, which the court

granted. (ECF No. 9.)

       On February 6, the court held a detention hearing. The Government moved for Mr. Vargas-

Ramirez’s detention under 18 U.S.C. § 3142(f)(1)(C) and (e)(3)(A). Mr. Vargas-Ramirez opposed

the motion, arguing that he was neither a flight risk or a danger to the community because,

according to Mr. Vargas-Ramirez, he will be taken into ICE custody if he is released because he

is subject to an ICE detainer. After the court raised questions as to the practical impact of the ICE

detainer and how it would affect the pretrial detention analysis under the Bail Reform Act, Mr.

Vargas-Ramirez asked for leave to submit further briefing. The court granted his request and

imposed a briefing schedule. (ECF No. 12.)

II.    THE GOVERNMENT’S MOTION

       During the hearing and in the briefing submitted to the court, the parties made arguments

about whether Mr. Vargas-Ramirez should be detained pending trial under 18 U.S.C. §

3142(e)(3)(A) and § 3142(f)(1)(C). These arguments primarily center on Mr. Vargas-Ramirez’s

ICE detainer, and whether he would be a risk of nonappearance or a danger to the community if

he were released pending trial and taken into ICE custody. However, these arguments are

speculative and premature because the parties do not dispute that Mr. Vargas-Ramirez is not a

citizen of the United States or otherwise lawfully admitted. When a defendant “is not a citizen of

the United States or lawfully admitted for permanent residence,” the court must first consider

whether temporary detention under § 3142(d) is warranted. See United States v. Soriano Nunez,

928 F.3d 240, 245 (3d Cir. 2019) (stating that, when immigration authorities do not take custody



                                                 2
of a defendant within the temporary detention period, “the court proceeds to apply the [Bail Reform

Act] to determine whether there is any condition or combination of conditions that will ensure the

defendant’s presence at trial and the safety of the community”), cert. denied, 205 L. Ed. 2d 347

(Nov. 18, 2019); United States v. Vazquez, No. A-18-CR-273 RP, 2018 WL 3599593, at *2 (W.D.

Tex. July 27, 2018) (“When, as here, the defendant is not a citizen or permanent resident of the

United States, the Court is required to delay the detention hearing for up to 10 days, and to direct

the attorney for the government to inform ‘the appropriate official of the Immigration and

Naturalization Service.’”). The court will therefore first construe the Government’s motion, as a

threshold matter, as one for temporary detention under § 3142(d).

        Temporary detention is warranted under § 3142(d) if the defendant “may flee or pose a

danger to any other person or the community.” 18 U.S.C. § 3142(d)(2). If so, the court “shall

order the detention of such person, for a period of not more than ten days, excluding Saturdays,

Sundays, and holidays, and direct the attorney for the Government to notify . . . the appropriate

official of the Immigration and Naturalization Service.” Id. § 3142(d). “If the official fails or

declines to take such person into custody during that period, such person shall be treated in

accordance with the other provisions of [the Bail Reform Act], notwithstanding the applicability

of other provisions of law governing release pending trial or deportation or exclusion

proceedings.” Id.

       Mr. Vargas-Ramirez argues that he is not a flight risk or a danger to the community because

he will be taken into ICE custody if released. (ECF No. 16, at 2.) He further argues that the fact

that he may be deported while in ICE custody cannot constitute a risk of flight. (Id. at 3.) The

court agrees that “a risk of involuntary removal does not establish a ‘serious risk that [the

defendant] will flee’ upon which pre-trial detention may be based.” United States v. Ailon-Ailon,



                                                 3
875 F.3d 1334, 1337 (10th Cir. 2017) (alteration in original) (quoting 18 U.S.C. § 3142(f)(2)(A)).

But, conversely, an ICE detainer cannot be used as conclusive evidence that a defendant poses no

risk of flight. See United States v. Diaz-Hernandez, 943 F.3d 1196, 1199 (9th Cir. 2019) (“[J]ust

as an immigration detainer cannot support the categorical denial of bail, neither can an immigration

detainer support the categorical grant of bail.”).

       The court therefore considers the evidence proffered at the detention hearing in light of the

Bail Reform Act factors. Turning first to the nature of the offense, Mr. Vargas-Ramirez is charged

with possession with the intent to distribute a significant quantity of methamphetamine for which

he is facing ten years to life in prison—a substantial prison term that is indicative of the seriousness

of the offense. The record reflects that law enforcement officers conducted a traffic stop during

which they found 18 pounds of methamphetamine in his trunk. (Tr. at 2:50-3:05.) The evidence

against him appears to be strong. He admitted to law enforcement officers that he was aware of

the drugs located in his vehicle and was being paid to transport them. (Tr. at 3:06-3:22.) He also

admitted that he had previously been paid to transport cash. (Tr. at 3:22-3:30, 4:38-4:42.)

       Very little is known about the history and characteristics of Mr. Vargas-Ramirez himself—

at least, nothing is helpful to him. He presented no evidence that he is lawfully present in the

United States, and he has an ICE detainer. He declined to answer pretrial services’ questions

regarding his employment, his residence, or his family’s residence. (Tr. at 4:00-4:36.) He stated

that he intends to remain in Kansas, but he did not present any evidence of community or family

ties to the area or propose a release plan that could be verified other than the ICE detainer, which

is premature and speculative unless and until ICE takes him into custody. (Tr. at 5:12-5:17, 24:50-

25:09.) In light of Mr. Vargas-Ramirez’s immigration status, the Government further raised the

issue that it does not believe he could obtain employment if released. (Tr. 24:43-24:46.) So, if he



                                                     4
were released, there is a risk that he would continue to engage in drug trafficking activity, making

him a danger to the community. See United States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989).

       Based on the record, the court finds clear and convincing evidence that Mr. Vargas-

Ramirez is both a flight risk and a danger to the community. Temporary detention under § 3142(d)

is therefore warranted. The court will not at this time address the remainder of the parties’

arguments because they are inapposite to the § 3142(d) analysis.

       IT IS THEREFORE ORDERED that the Government’s motion is granted in part to the

extent that the court construes it, first and foremost, as a motion for temporary detention under §

3142(d). Mr. Vargas-Ramirez shall be detained for a period of not more than ten days, excluding

Saturdays, Sundays, and holidays. If the Department of Homeland Security/ICE fails or declines

to take him into custody during that period, the court will take up the parties’ arguments pursuant

to § 3142(f)(1)(C) and (e)(3)(A). Until then, the remainder of the Government’s motion is taken

under advisement.

       IT IS FURTHER ORDERED that this matter is set for a follow-up detention hearing on

the Court’s docket beginning at 1:30 p.m. on March 30, 2020. At or before that hearing, the

parties shall advise the court whether Mr. Vargas-Ramirez has been taken into ICE custody so as

to render the Government’s motion for detention pursuant to § 3142(f)(1)(C) and (e)(3)(A) moot.

       IT IS FURTHER ORDERED that, pursuant to 18 U.S.C. § 3142(h)(i), the Defendant be

committed to the custody of the Attorney General for confinement in a corrections facility separate,

to the extent practicable, from persons awaiting or serving sentences or being held in custody

pending appeal; the Defendant be afforded a reasonable opportunity for private consultation with

counsel; and, on order of a court of the United States or on a request of an attorney for the

Government, the person in charge of the corrections facility in which the Defendant is confined



                                                 5
deliver the Defendant to a United States marshal for the purpose of an appearance in connection

with a court proceeding.

       IT IS SO ORDERED.

       Dated March 16, 2020, at Topeka, Kansas.

                                                          s/Angel D. Mitchell
                                                          Angel D. Mitchell
                                                          U.S. Magistrate Judge




                                              6
